Order
PER CURIAM.
Appellant Kevin J. Ownby (“Ownby”) appeals from Circuit Court of Pettis County’s dismissal of Ownby’s Motion to Modify *885custody, visitation and child support. The circuit court granted Respondent Diana J. Ownby’s (now Bergstrom) (“Bergstrom”) motion to dismiss Ownby’s Motion to Modify. In Point I, Ownby argues the circuit court erred in its interpretation of Section 452.450 RSMo because Missouri was the state with the most significant connections to the children and to Ownby. In Point II, Ownby argues the circuit court abused its discretion in declining to exercise jurisdiction due to forum non conveniens.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).